DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0139157 to Kanno.
In regards to claims 1 and 8, Kanno teaches an optical connector (10; Figures 1A, 1B, 2, 3 & 4a) comprising a ferrule (11) that holds a tip of an optical fiber, a housing (12) that houses the ferrule, a coupling (14) that releases a latched state of the optical connector by moving [0034] to a rear side of the optical connector with respect to the housing, wherein the rear side is opposite to a front side of the optical connector that includes the tip of the optical fiber and a tab (20) member that includes an operation section (21a) disposed farther toward the rear side of the optical connector than the coupling, and that causes the coupling to move to the rear side of the 
	In regards to claim 2, Kanno teaches a rear part of the coupling (14) is disposed farther toward the rear side of the optical connector than the housing, the tab member (20) is latched to the coupling in the rear part of the coupling, and when the tab member is pushed to the front side of the optical connector, a front end surface of the tab member contacts the housing and pushes [0082] the housing toward the front side of the optical connector.
	In regard to claim 3, Kanno teaches the coupling (14) includes a latch hole (15), the tab member (20) includes a latch claw part (26; Figure 3 [0036-0039] that latches into the latch hole, and the latch claw part is movable, in a front-rear direction of the optical connector, inside the latch hole.
	In regards to claim 4, Kanno teaches the tab member (20; Figure 2) includes a pair of front protrusions (22c/26) attached to the inside of the coupling(14), a pair of rear protrusions (22a/24) that constitute the operation section and an intermediate coupling part (22b) that couples the pair of the front protrusions and the pair of the rear protrusions, and when the pair of the rear protrusions are pinched in a width direction of the optical connector, a force is applied in a direction in which the pair of the front protrusions are widened outward with the intermediate coupling part as a fulcrum.  When the pair of rear protrusions are pinched in a unitary component, the force of the pinch would have necessarily widened outward with the intermediate coupling part as the fulcrum.
	In regards to claim 5, Kanno teaches the operation section (21a) includes a gap (Figures 1a & 1b) that passes an optical cord that extends from a rear side of the housing.

	In regards to claim 7, Kanno teaches a boot (13) extends from the rear side of the housing, and the boot passes through the gap.  (Figures 1a & 1b)
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  References B-E discusses optical connectors.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874